Citation Nr: 0333926	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  96-27 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis as secondary to service-connected pelvic fracture 
with arthritis of the lumbar spine.  

2.  Entitlement to service connection for bowel incontinence 
as secondary to pelvic fracture with arthritis of the lumbar 
spine.  

3.  Entitlement to a rating in excess of 40 percent for 
residuals of a pelvic fracture with lumbar spine arthritis.  

4.  Entitlement to a rating in excess of 30 percent for 
residuals of a bladder injury, classified as urethral 
stricture and external sphincter palsy.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from December 1940 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The issues of entitlement to service connection for arthritis 
of cervical spine, hands, left arm, and shoulder, as 
secondary to service-connected pelvic fracture with arthritis 
of the lumbar spine; entitlement to a rating in excess of 40 
percent for residuals of a pelvic fracture with lumbar spine 
arthritis; and entitlement to a rating in excess of 30 
percent for residuals of a bladder injury, are addressed in 
the remand portion of this decision.  

In an October 2003 statement on appeal the veteran's 
representative has articulated a claim of entitlement to 
special monthly compensation for loss of use of the legs and 
for a total disability rating for compensation purposes based 
on individual unemployability (TDIU).  Since these matters 
have been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDING OF FACT

The probative and competent medical evidence of record 
establishes that the veteran does not have bowel incontinence 
causally related to service-connected residuals of a pelvic 
fracture with lumbar spine arthritis.  


CONCLUSION OF LAW

Bowel incontinence is not proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Postservice VA records from time of separation through 2003 
reflect treatment for various disorders to include his 
service-connected disabilities, but bowel incontinence is not 
indicated.  Specifically, rectal exam in 1981 showed good 
sphincter tone.  

When the veteran was hospitalized in 1997 secondary to 
increasing sleepiness, lethargy, and confusion, exam of the 
rectum showed blunt decreasing sphincter tone.  He was 
dehydrated and electrolytes were replaced.  At time of 
discharge, it was noted that there had been no further 
episodes of renal compromise.  

More recently, VA outpatient treatment records dated in 
September 2001 and May 2002 include notations that the 
veteran denied bowel problems.  It was noted that he had 
chronic constipation and was on an oral laxative.  

In response to the RO's request for a medical opinion, a 
physician reported in February 2003 that he had reviewed the 
claims file and had determined that there was no evidence of 
bowel incontinence.  In summary, he stated that the inservice 
injury resulted in pelvis fracture without injury to the 
lumbar spine or spinal cord.  





Urinary problems were related to urethra rupture during the 
accident, but this was not considered a neurogenic bladder 
because there was no evidence of spinal cord injury.  He 
concluded by specifically stating that bowel incontinence was 
not supported by medical evidence and not related to service-
connected injury.  

Added to the record in recent months were excerpts from 
medical treatises pertaining to orthopedics and to the 
neurogenic bowel after spinal cord injury.  These treatise 
excerpts have been reviewed and are included in the claims 
file.  


Criteria

Secondary Service Connection 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  



Analysis

Preliminary Matter: Duty to Notify and Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).


The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claims on appeal, in addition to formal VA 
examinations specifically addressing the nature and etiology 
of the disabilities at issue, thereby precluding a need for 
additional medical file opinion.

More recently, in a March 2002 letter, the RO advised the 
veteran of the VCAA, the evidence necessary to establish the 
benefits he wanted, what had been done on his claim, what 
information or evidence he needed to submit, and what VA 
would do to assist him.  He was advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of him 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2003).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  In particular, through issuance of the November 
1994 rating decision, May 1996 statement of the case, August 
19098 rating decision, August 1998 supplemental statement of 
the case, April 2002 supplemental statement of the case, 
February 2003 supplemental statement of the case, and June 
2003 supplemental statement of the case, he has been given 
notice of the requirements for secondary service connection.  
The RO provided the veteran with the reasons his claim could 
not be granted based upon the evidence of record.

As indicated above, the veteran has been notified of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.  
For instance, he has been afforded the opportunity to present 
information and arguments in favor of his claim, and he has 
in fact done so to include presenting oral testimony.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issue currently on appeal, VA has notified the veteran of the 
information and evidence necessary to substantiate his claim.  
As noted above, the RO has notified the veteran of the VCAA, 
with notification resulting in additional evidence.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA, as the RO notified the veteran of VCAA 
in March 2002.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Secondary Service Connection

A review of the record does not show that the veteran has 
ever received a competent medical diagnosis of bladder 
incontinence.  While a decreased sphincter tone was noted 
upon hospitalization in 1997, there were no further instances 
of renal compromise at time of discharge.  Subsequent VA 
treatment reports in 2001 and 2002 specifically note that the 
veteran denied any bowel problems.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.

The Federal Circuit observed that the structure of these 
statutes "provided strong evidence of congressional intent to 
restrict compensation to only presently existing conditions," 
and VA's interpretation of the law requiring a present 
disability for a grant of service connection was consistent 
with the statutory scheme.  Degmetich, 104 F.3d at 1332; and 
see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding 
VA's interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  

Simply put, in the absence of proof of present disability 
there can be no valid claim.  As there is no competent 
medical evidence of bowel incontinence, muchless as secondary 
to a service-connected disability.

Inasmuch as the evidence on file does not tend to show that 
the veteran has current bowel incontinence, the Board must 
conclude that no additional development, to include 
additional medical examination or medical opinion, is 
reasonable based upon the facts of this case.  See § 3 of the 
VCAA (codified as amended at 38 U.S.C. § 5103A(d)); Hickson 
v. West, 12 Vet. App. 247, 253 (1999), Pond v. West, 12 Vet. 
App. 341, 346 (1999).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of 
secondary service connection for bowel incontinence, and the 
claim must be denied.  As the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, No. 01- 7006 (Fed. Cir. December 17, 2001).


ORDER

Entitlement to service connection for bowel incontinence as 
secondary to service-connected pelvic fracture with arthritis 
of the lumbar spine is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

As to the issues of entitlement to service connection for 
multiple joint arthritis as secondary to service-connected 
pelvic fracture with arthritis of the lumbar spine; 
entitlement to a rating in excess of 40 percent for residuals 
of a pelvic fracture with lumbar spine arthritis; and 
entitlement to a rating in excess of 30 percent for residuals 
of a bladder injury, it is the Board's determination that 
additional development is necessary.  Specifically, it is the 
Board's determination that the current evidence of record is 
insufficient to address the pivotal issues at hand.  

It is the opinion of the Board that contemporaneous and 
thorough VA orthopedic and genitourinary (GU) examinations 
would be of assistance in clarifying the nature of the 
appellant's arthritis complaints and helpful in determining 
the current severity of service-connected residuals of a 
pelvic fracture with lumbar spine arthritis and bladder 
injury residuals.  
The examination reports would be instructive with regard to 
the appropriate disposition of the issues submitted for 
appellate consideration.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (a)).  

Accordingly, this case is REMANDED for further development:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for multiple joint arthritis, 
residuals of a pelvic fracture with 
lumbar spine arthritis, and residuals of 
a bladder injury.  He should be requested 
to complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

4.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary, in order to 
determine the nature and severity of 
residuals of a pelvic fracture with 
lumbar spine arthritis, and whether 
multiple joint arthritis is secondary 
thereto.  All indicated testing should be 
conducted.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion.  
He/she should also comment on the 
functional limitations, if any, caused by 
the appellant's service-connected pelvic 
fracture with lumbar spine arthritis in 
light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  

It is requested that the examiner provide 
explicit responses to the following 
questions:  

(a)  Does the service-connected 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?  

(b)  Does the service-connected disorder 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
can not be quantified, the examiners so 
indicate.  

(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.  
		
(d)  It is also requested that the 
examiner specifically address provide an 
opinion as to whether multiple joint 
arthritis is causally related to the 
service-connected pelvic fracture with 
arthritis of the lumbar spine.  

If no such causal relationship is shown 
to exist, the examiner must provide an 
opinion as to whether the service-
connected pelvic fracture with lumbar 
arthritis aggravates multiple joint 
arthritis.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  The VBA AMC should arrange fore a VA 
special genitourinary examination of the 
veteran by a urologist or other 
appropriate medical specialist to 
determine the nature and severity of his 
bladder injury residuals.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

With respect to the veteran's residuals 
of a bladder injury, the examiner should 
be provided with the appropriate 
Diagnostic Codes (DCs) in VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Specifically, he/she should 
be provided with 38 C.F.R. § 4.115a 
regarding ratings of the GU system - 
dysfunctions and § 4.116b - diagnoses, to 
include DC 7518 regarding urethral 
stricture which is rated as voiding 
dysfunction.  38 C.F.R. Part 4115a, 
4.115b, DC 7518 (2003).  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
service connection for multiple joint 
arthritis, as secondary to service-
connected pelvic fracture with arthritis 
of the lumbar spine; entitlement to a 
rating in excess of 40 percent for 
residuals of a pelvic fracture with 
lumbar spine arthritis; and entitlement 
to a rating in excess of 30 percent for 
residuals of a bladder injury (urethral 
stricture and external sphincter palsy).  


If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claims for service 
connection and increased evaluations.  38 C.F.R. § 3.655 
(2002); 1 Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



